  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 1 of 11 PageID #:2062




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

D.A.N. JOINT VENTURE III, L.P.,                  )
                                                 )
                         Plaintiff,              )
                                                 )
vs.                                              )            No. 1:18-cv-349
                                                 )
DOROTHEA TOURIS, et al.,                         )            Judge Robert M. Dow, Jr.
                                                 )
                         Defendants.             )

      PLAINTIFF'S REPLY TO DEFENDANT BPMS'S OPPOSITION TO PLAINTIFF'S
           MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT

         Before the Court is Plaintiff's Motion and Brief for Leave to File a Third Amended

Complaint [169 & 169-1] ("TAC"), which is opposed in part by Defendant Beermann Pritikin

Mirobelli Swerdlove LLP ("BPMS") only. In BPMS's Opposition [173] ("Opp."), BPMS argues

that leave to file the TAC should be denied based on five grounds: (1) futility; (2) undue delay; (3)

repeated failure to cure deficiencies; (4) bad faith; and (5) undue prejudice. None of the grounds

asserted by BPMS, however, warrants denial of Plaintiff's Motion. Accordingly, and for the

reasons explained below, the Court should grant Plaintiff's Motion, and thereby allow Plaintiff

leave to file the TAC.

         I.     Legal Standards

         Federal Rule of Civil Procedure 15(a)(2)

                allows a party to amend its complaint with the district court's leave
                "when justice so requires." Fed.R.Civ.P. 15(a)(2). [A District] Court
                may deny leave to file an amended complaint in the event of "undue
                delay, bad faith or dilatory motive on the part of the movant,
                repeated failure to cure deficiencies by amendments previously
                allowed, undue prejudice to the opposing party by virtue of
                allowance of the amendment, [and] futility of amendment." Bausch
                v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010); Foman v. Davis,
                371 U.S. 178, 182 (1962). The decision to grant or deny a motion to
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 2 of 11 PageID #:2063




               amend is purely within the discretion of the district court. J.D.
               Marshall Int'l Inc. v. Redstart, Inc., 935 F.2d 815, 819 (7th Cir.
               1991).

Yata v. BDJ Trucking Co., 2018 U.S. Dist. LEXIS 111726, *20, 2018 WL 3303290 (N.D. Ill. July

15, 2018). In terms of the potential for denial of amendment based on a claim of futility, this Court

has explained that

               [w]here, as here, summary judgment has not been decided, "futility
               is measured by the capacity of the amendment to survive a motion
               to dismiss" -- not its ability to survive summary judgment. Duthie v.
               Metria Healthcare, Inc., 254 F.R.D. 90, 94 (N.D. Ill. 2008). In a
               typical case, to survive a motion to dismiss under Rule 12(b)(6), a
               plaintiff's complaint must allege facts which, when taken as true,
               "'plausibly suggest that the [party] has a right to relief, raising that
               possibility above a speculative level.'" Cochran v. Illinois State Toll
               Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting EEOC
               v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007)).

United States ex rel. Graziosi v. Accretive Health, Inc., 2018 U.S. Dist. LEXIS 160737, *15-16,

2018 WL 4503366 (N.D. Ill. Sept. 20, 2018).

       II.     Argument

               A.      It Would Not Be Futile To Allow Plaintiff To File The TAC

       In the proposed TAC, Plaintiff seeks leave to amend its Complaint to (a) add additional

facts as to the wrongful conduct of BPMS which facts were recently learned by Plaintiff through

document production from a third party; (b) clarify that Plaintiff's claims against BPMS do not

arise out of conduct on its part in the performance of professional services; (c) clarify that BPMS

acted in the capacity as a "transferee" under the Illinois Uniform Fraudulent Transfer Act when it

directed the deposit of Judgment Debtor Gouletas's funds into its trust account; and (d) delete the

claims against a settling Defendant, Warady & Davis. BPMS argues that it would be futile to allow

Plaintiff to file the TAC. BPMS is wrong.




                                                  2
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 3 of 11 PageID #:2064




                       (i)    The Proposed TAC Fairly Alleges That BPMS's
                              Wrongful Conduct Included Conduct That Did Not
                              Constitute The Rendition Of Professional Services

       BPMS argues that the TAC "fails to establish BPMS did not perform professional

services." (Opp. p. 4.) According to BPMS, the TAC simply "add[ed] the conclusory statement

that BPMS was not performing professional services when the profits from its client's sale of the

parking lot were placed in the law firm's IOLTA account", with "[t]he only 'new' allegation . . .

that BPMS 'exercis[ed] dominion over those funds' by placing them in the law firm's trust account."

(Id. p. 4.) BPMS, however, has engaged in too narrow a view of the new allegations set forth in

the TAC.

       The additional allegations in the proposed TAC (highlighted below) fairly allege sufficient

facts to raise the inference that BPMS's wrongful conduct included conduct that did not constitute

rendition of professional services:

       43.     The closing on the sale of the Parking Lot occurred on December
               29, 2014. The closing statement (Px 20) did not list any indebtedness
               owed to HBI. Rather, the closing statement showeds that from the
               $7,750,000 in sale proceeds, $2,038,703.84 was the balance due to
               the Seller, 800 SWP. (Id. p. 2.) Elizabeth Friedgut signed the
               settlement statement for and on behalf of 800 SWP. (Id.) Shortly
               after the closing, Mr. Teplinsky directed the title company to not pay
               the balance of the sale proceeds, $2,038,703.84, to the "Seller" as
               listed on the closing statement, but rather to deposit those funds into
               BPMS's trust account. Accordingly, at the direction of Mr.
               Teplinsky, on January 7, 2015, $2,038,703.84 in proceeds from the
               sale of the Paking Lot was transferred by the title company into
               BPMS's trust account, with BPMS thereby exercising dominion
               over those funds. Mr. Teplinsky and his law firm, BPMS, were not
               engaged in the rendition of professional services when they took
               dominion over the $2,038,703.84 in profits from the sale of the
               Parking Lot.

       51.1. Finally, on April 15, 2016, the Chapter 7 Bankruptcy Trustee,
             Richard Fogel, Esq., inquired of 800 SWP's closing attorney,
             Elizabeth Friedgut, why the $2,038,703.84 in net sale proceeds was
             paid to the "Seller", 800 SWP (Px 20), rather than the purported



                                                 3
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 4 of 11 PageID #:2065




               second mortgagee, HBI. Mr. Teplinsky then quickly intervened to
               cut off further inquiry by contacting the Chapter 7 Trustee and
               representing to him that since HBI "was no longer operating and
               didn't have any bank accounts", "the title company held the amount
               used to pay the [HBI] lien in escrow", with the $2,038,703.84 in
               escrowed funds eventually transferred, at Mr. Teplinsky's direction,
               to the BPMS trust account for the supposed purpose of paying HBI's
               creditors.

(TAC ¶¶43 & 51.1.)

       Finally, BPMS argues that "[t]he placement of client funds in a law firm trust account is

neither unique nor problematic." (Opp. p. 5.) Generally true. It is, however, both unlawful and

problematic for an attorney, in the face of a citation order prohibiting a judgment debtor from

transferring assets (see TAC ¶18), to direct the placement of the judgment debtor's cash into a trust

account (see TAC ¶¶43 & 51.1) so as to avoid a court's injunction order and to shield the debtor's

funds from the claims of a judgment creditor. See Coppock v. State Bar, 749 P.2d 1317, 1320 &

1327-28 (Cal. 1988) (attorney's placement of judgment debtor's funds in attorney's trust account

in an effort to shield those funds from execution efforts was both unlawful and constituted

unprofessional conduct); The Cadle Company v. Flanagan, 2005 WL 1039005, *11 (D. Conn.

May 2, 2005) (attorney's role in directing a client's fraudulent transfers and violations of a court

order enjoining the client's transfer of assets "far exceeds the rendering of legal advice and suggests

participation in fraudulent conduct.") Here, Attorney Howard Teplinsky from BPMS understood

that when Gouletas was served with the Citation, Gouletas was prohibited from transferring

anything after receiving the Citation (TAC ¶18), and specifically was "PROHIBITED from

making or allowing any transfer or other disposition of . . . any [cash] to which [Gouletas may be

entitled or which may . . . become due to [Gouletas]." (Id. ¶18.) Moreover, an Illinois citation lien

extends even to assets nominally held by related parties, which are considered the property of the

judgment debtor. See Brown v. Szabo (In re Szabo), 353 B.R. 554, 560-61 (Bankr. N.D. Ill. 2006).



                                                  4
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 5 of 11 PageID #:2066




       At a minimum, the additional allegations in the TAC fairly posit a question of fact for

resolution by the jury as to whether BPMS's direction to a title insurance company to place over

$2,000,000 in profits from the sale of a parking lot into BPMS's trust account, in violation of a

citation lien and as part of a scheme to defraud a judgment creditor, constitute the rendition of

unlawful services, as opposed to the provision of lawful professional services. A jury should be

given the opportunity to weigh in on that factual dispute. And in terms of the Motion before the

Court, it would not be futile to allow Plaintiff leave to file the TAC to add those additional

allegations.

               (ii)    The TAC Seeks To Clarify That BPMS Acted In The
                       Capacity As A "Transferee" Under The Illinois Uniform
                       Fraudulent Transfer Act When It Directed The Deposit Of
                       Judgment Debtor Gouletas's Funds Into Its Trust Account

       BPMS argues that the TAC is futile because "Plaintiff improperly seeks to tag BPMS with

liability beyond what it received." Not true.

       In the TAC, Plaintiff seeks to clarify that BPMS acted in the capacity as a "transferee"

under the Illinois Uniform Fraudulent Transfer Act when it directed the deposit of Judgment

Debtor Gouletas's funds into its trust account. While it is correct that the Court in its March 25,

2020 Order [157] ("Order") ruled that Plaintiff, as the assignee of the bankruptcy trustee, could

not pursue conspiracy and aiding and abetting secondary liability fraudulent transfer claims against

BPMS because any such theory of joint and several liability would run contrary to the

"disgorgement" model which governs fraudulent transfer claims asserted by a bankruptcy trustee

(id. p. 17), the Court did not purport to limit Plaintiff's ability to pursue an Illinois fraudulent

transfer claim against BPMS as a "transferee" of the funds it actually received. And here, in the

TAC [169-1], Plaintiff seeks to clarify the amount BPMS actually received as a transferee. See id.

¶¶67(j) & 90(h).



                                                 5
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 6 of 11 PageID #:2067




       In arguing futility of amendment, BPMS argues, contrary to the allegations in the TAC,

that it "simply acted as an intermediary, or mere conduit" when it received the over $2,000,000 in

profits from Gouletas's sale of the parking lot, and, citing to the decision in Bonded Financial

Servs. v. European Am. Bank, 838 F.2d 890 (7th Cir. 1988), argues that it cannot be held liable as

a "transferee" of the fraudulently transferred funds. (Opp. p. 6.) While BPMS is free to make that

argument to the jury upon the trial of this case, the TAC adequately alleges that BPMS is liable as

a "transferee" of the over $2,000,000 in profits from the sale of the parking lot that Attorney

Teplinsky directed to be deposited into BPMS's trust account. See TAC ¶¶43 & 51.1.

       Moreover, the Bonded Financial decision actually supports, rather than undercuts,

Plaintiff's position that BPMS is liable as a "transferee" for the full amount of the funds that

Attorney Teplinsky directed to be deposited into BPMS's trust account. In the Bonded Financial

case, the defendant Bank, which had loaned $655,000 to debtor Michael Ryan, received a $200,000

check from Ryan's company, debtor Bonded Financial, with the notation to deposit the check into

Ryan's account at the Bank. Shortly thereafter, Ryan instructed the Bank to withdraw the $200,000

from Ryan's account, and apply those funds toward Ryan's loan at the Bank. Upon the subsequent

bankruptcy filings by Ryan and Bonded Financial, the bankruptcy trustee brought a fraudulent

transfer suit against Ryan, Bonded Financial and the Bank under 11 U.S.C. §550(a).

       The issue before the Seventh Circuit in Bonded Financial was whether the Bank was liable

as a "transferee" within the meaning of §550(a) for the $200,000 payment by Ryan toward the

reduction of his $655,000 loan. Because there was "[n]othing in the record [to] suggest[] that the

Bank knew of Bonded's financial peril or Ryan's plan", the Bank "took for value and without

knowledge of the voidability of the initial transaction", and, therefore, the Bank, as a subsequent




                                                6
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 7 of 11 PageID #:2068




transferee, was not liable for the fraudulent conveyance because of the good faith provision in 11

U.S.C. §550(b)(1). 838 F.2d at 898.

       In connection with its ruling exculpating the Bank from liability, the Seventh Circuit in

Bonded Financial noted:

               As the Bank saw things on [the date the funds were transferred
               toward payment of Ryan's loan], it was getting Ryan's money. It
               would be at risk if Ryan were defrauding his other creditors or
               preferring the Bank, but the Bank would perceive no reason to
               investigate Bonded or sequester the money for the benefit of
               Bonded's creditors.

838 F.2d at 894. The Seventh Circuit further noted, however, that "subsequent transferees who

lack 'good faith' must stand and deliver." Id. at 896 n. 3.

       Here, by contrast, BPMS, through Attorney Teplinsky, knew of the citation lien which

prohibited Gouletas from transferring any funds over which he exercised control (see TAC ¶18),

and was the architect of the scheme to place Gouletas's funds into BPMS's trust account so as to

shield those funds from the claims of Gouletas's judgment creditors. (See TAC ¶¶43 & 51.1.) In

terms of the Motion before the Court, it would not be futile to allow Plaintiff to file the TAC

asserting a claim that BPMS is liable as a transferee (as compared to its capacity as a co-

conspirator) for the full amount of Gouletas's funds that Attorney Teplinsky directed to be

deposited into BPMS's trust account.

       Finally, BPMS argues that it would be futile to allow Plaintiff to amend its transferee

allegations because Plaintiff has sued other Defendants for their participation in Gouletas's

fraudulent transfer scheme, and thus, so says BPMS, Plaintiff is attempting to obtain a "double

recovery". (Opp. pp. 6-7.) Not true.

       Plaintiff is only entitled to recover once for the full amount of the fraudulent transfers, and

hereby so stipulates. To the extent Plaintiff obtains a full recovery from BPMS (from its insurance



                                                  7
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 8 of 11 PageID #:2069




carrier or otherwise), the other Defendants would be entitled to a credit for any such recovery.

There will no "double recovery" by Plaintiff, and any such baseless claim by BPMS does not

render the TAC futile.

               (iii)     Plaintiff's Conspiracy And Aiding And Abetting Claims
                         Are Properly Brought By Plaintiff As Assignee Of 800 SWC

       BPMS argues that Plaintiff's conspiracy and aiding and abetting claims asserted as an

assignee of judgment creditor 800 SWC are futile "for the reasons stated in BPMS' Response [to

Plaintiff's Motion for Partial Reconsideration of the Court's March 25, 2020 Memorandum

Opinion and Order]." (Opp. p. 7.) Without rearguing the positions raised by Plaintiff in its Motion

for Reconsideration [158] and Reply [164], it should be noted that allowance of the TAC would

have an impact on the Motion for Reconsideration because the additional allegations in Counts

Five and Six make it clear that Plaintiff is proceeding on those claims not in its capacity as the

assignee of the fraudulent transfer causes of action held by the bankruptcy trustee, but rather as

the assignee of the claims of judgment creditor 800 SWC. See TAC ¶¶93 & 96. Accordingly,

Plaintiff's conspiracy and aiding and abetting claims are properly brought as assignee of 800 SWC,

and it would not be futile to allow Plaintiff to proceed with those claims.

       B.      The Relevant Factors Which Might Warrant Denial
               Of Leave To Amend Are Not Present In This Case

       BPMS argues that the Court should not allow the filing of the TAC claiming (1) undue

delay; (2) repeated failure to cure deficiencies; (3) bad faith; and (4) undue prejudice. None of

these factors, however, warrants denial of leave to amend.

       First, there has not been any undue delay in seeking amendment which has resulted in any

undue prejudice to BPMS. As noted by this Court:

               "[D]elay in itself does not constitute a sufficient basis for a district
               court's equitable decision" to deny leave to amend a pleading. King



                                                  8
  Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 9 of 11 PageID #:2070




               v. Kramer, 763 F.3d 635, 644 (7th Cir. 2014). The delay "must be
               coupled with some other reason, such as prejudice to the defendant."
               George v. Kraft Foods Global, Inc., 641 F.3d 786, 789-91 (7th Cir.
               2011). "Undue delay is most likely to result in undue prejudice when
               a combination of factors -- delay in proceedings without
               explanation, no change in facts since filing the original complaint,
               and new theories that require additional discovery -- occurred
               together." McDaniel v. Loyola University Medical Center, 317
               F.R.D. 72, 77 (N.D. Ill. 2016) (quoting J.P. Morgan Chase Bank,
               N.A. v. Drywall Serv. & Supply Co., F.R.D. 341, 347 (N.D. Ind.
               2010)) (internal quotation marks omitted).

Accretive Health, 2018 U.S. Dist. LEXIS 160737, *25-26.

       As in Accretive Health, "[t]he combination of factors is not present in this case." Id. In that

connection, BPMS's claim that "the proposed TAC does not allege any new facts" (Opp. p. 8

(emphasis in original)) is factually incorrect. The additional facts that were recently learned by

Plaintiff are highlighted in the proposed TAC, and were recently discovered through a document

subpoena served on DLA Piper. (See TAC ¶¶42, 43 & 51.1.)

       Second, BPMS's protests to the contrary, there was no prior failure to cure deficiencies by

amendments previously allowed.

       Third, the TAC is not brought in bad faith. There are new facts learned through document

discovery set forth in the TAC (see id. ¶¶43 & 51.1), and Plaintiff seeks to add clarity to some

positions that were not made sufficiently clear in the prior complaint, as made clear by this Court's

March 25, 2020 Memorandum Opinion and Order [157]. Further, there is nothing inherently

untoward in a plaintiff's amendment of a complaint to add additional facts and claims so as to

conform to the law as articulated in a court's prior opinion on a motion to dismiss, and Plaintiff

doing so in this case does not constitute bad faith.

       Finally, BPMS would not be subject to undue prejudice through allowance of the TAC.

See Yata, 2018 U.S. Dist. LEXIS 111726, *20-21. No depositions have yet been taken in this case,




                                                  9
 Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 10 of 11 PageID #:2071




and, as in Accretive Health, "it is not clear that allowing amendment will significantly expand the

scope of discovery." 2018 U.S. Dist. LEXIS 160737,*27. Indeed, BPMS has not explained what

additional discovery burdens it would face should leave to amend be granted, because there are

none.

        And as far as the defensive theories advanced by BPMS in opposition to Plaintiff's prior

complaint, none of those defensive theories would be rendered moot by allowance of the

amendment. Even upon filing the TAC, the jury will still determine the relevant facts, this Court

will still determine the relevant law, and BPMS will still be allowed to assert the defensive theories

that are raised to the prior complaint. Simply, BPMS would not be subject to any undue prejudice

upon the filing of the TAC.

                                              Conclusion

        As provided in Fed.R.Civ.P. 15(a)(2), leave to file an amended complaint should be "freely

give[n] . . . when justice so requires." Here, (a) there has been no undue delay on the part of Plaintiff

in seeking amendment of the Complaint; (b) there is no bad faith or dilatory motive on the part of

Plaintiff; (c) there was no prior failure on the part of Plaintiff to cure deficiencies by amendments

previously allowed; (d) there will not be any undue prejudice to the only objecting Defendant,

BPMS, by allowance of the amendment; and (e) it would not be futile to allow the proposed

amendment to the Complaint. See Yata, 2018 U.S. Dist. LEXIS 111726, *20-21. Accordingly,

Plaintiff respectfully requests that the Court grant Plaintiff's Motion for Leave to File its Third

Amended Complaint.




                                                   10
 Case: 1:18-cv-00349 Document #: 174 Filed: 08/12/20 Page 11 of 11 PageID #:2072




                                             Respectfully submitted,
                                             ARMSTRONG LAW FIRM, P.C.

       DATED: August 12, 2020.               By     /s/ F. Dean Armstrong
                                                F. Dean Armstrong, Esq.
                                             ARDC #6199894
                                             23353 S. 88th Avenue
                                             Frankfort, IL 60423
                                             815/464-3243
                                             Fax: 815/464-3449
                                             armstronglaw@sbcglobal.net
                                             Attorneys for Plaintiff
                                             D.A.N. Joint Venture III, L.P.

                                     Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing pleading was
emailed to all counsel listed on the attached Service List, and mailed to Pro Se Defendants George
Stray and Natel Matshulat, on August 12, 2020.


                                                    /s/ F. Dean Armstrong
                                                    F. Dean Armstrong




                                               11
